Citation Nr: 1207155	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-20 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for schizophrenia, undifferentiated type.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



INTRODUCTION

The Veteran served on active duty from August 1974 to September 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina, which declined to reopen the Veteran's claim for service connection for schizophrenia.  In an August 2010 decision, the Board reopened the Veteran's claim and remanded it for evidentiary development.  The case has now been returned to the Board for appellate disposition. 


FINDING OF FACT

Recent medical evidence is to the effect that it is not shown by clear and unmistakable evidence that the Veteran's schizophrenia, undifferentiated type, was not aggravated beyond its normal progression by the Veteran's military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for schizophrenia based, undifferentiated type, based on aggravation, were met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claims is required at this time.  

Service connection

The Veteran contends that his schizophrenia was caused or aggravated beyond its normal progression by military service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including schizophrenia, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When determining service connection, a presumption of soundness applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. Id.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the Veteran's entrance examination dated in July 1974 did not note the presence of any mental disorder.  However, private treatment records reflect that prior to service, in November 1973, the Veteran was hospitalized due to chronic undifferentiated schizophrenia.  After he was released, he continued to receive outpatient treatment, thereby establishing that the Veteran's currently diagnosed schizophrenia preexisted his military service. 

In April 2011 the Veteran was afforded a VA examination.  At that time, the examiner diagnosed chronic undifferentiated schizophrenia.  The examiner opined that there was evidence to show that the Veteran's diagnosis of schizophrenia was not incurred during military service.  The Veteran reported having a "nervous breakdown" in 1972 before entering the military.  However, it was clinically possible that his schizophrenia was aggravated by military service because the demands and expectations placed on military personnel would be stressful to an individual with schizophrenia and he would likely be unable to function appropriately.  However, the examiner was unable to draw a conclusion as to whether the Veteran's schizophrenia was in fact aggravated by service or was a natural progression of its being untreated.

Insofar as the examiner who performed the April 2011 VA examination was unable to resolve the question of whether the Veteran's schizophrenia was aggravated by service, the Board obtained an expert medical opinion from a board certified psychiatrist.  The psychiatrist agreed that the Veteran's schizophrenia preexisted his military service.  However, he indicated that the course of schizophrenia is known to be affected by stress.  Being in the military can be of considerable stress and in the case of this Veteran he indicated that he was unable to cope with his military duties due to his mental condition.  He went absent without leave for a total of 87 days.  He was hospitalized and diagnosed with schizophrenia, chronic undifferentiated type while in active service.  The classic course of schizophrenia is one of remissions and exacerbations.  After the first psychotic episode the patient may gradually recover and may function relatively normally for a long time which appeared to be the case for the Veteran when he enlisted in the military.  However, most likely the stress of being in the military caused a relapse.  After each relapse there is usually a further deterioration of the baseline condition.  The examiner concluded that, in his opinion, it was likely that the Veteran suffered a relapse of schizophrenia due to the stress of being in the military, and this can result in a permanent increase in severity.  He further concluded that there was no evidence to show that the Veteran's schizophrenia was not aggravated by his service.  

Given this opinion, the Board cannot conclude clearly and unmistakably that the Veteran's chronic undifferentiated schizophrenia was not aggravated by his military service. 


ORDER

Service connection for schizophrenia, undifferentiated type, is granted. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


